United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1823
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Matthew Carter

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of South Dakota - Southern
                                   ____________

                            Submitted: August 25, 2022
                              Filed: August 30, 2022
                                   [Unpublished]
                                  ____________

Before SHEPHERD, MELLOY, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

     Matthew Carter appeals after a jury convicted him of possessing child
pornography and the district court1 sentenced him to 180 months in prison. His

      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging his sentence. Carter has filed a pro se
brief challenging his conviction.

       Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence, as the court properly considered the factors
listed in 18 U.S.C. § 3553(a) and did not err in weighing the relevant factors. See
United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (sentences are
reviewed for substantive reasonableness under deferential abuse of discretion
standard; abuse of discretion occurs when court fails to consider relevant factor, gives
significant weight to improper or irrelevant factor, or commits clear error of judgment
in weighing appropriate factors). Further, the court imposed a sentence below the
Guidelines range. See United States v. McCauley, 715 F.3d 1119, 1127 (8th Cir.
2013) (noting that when district court has varied below Guidelines range, it is “nearly
inconceivable” that court abused its discretion in not varying downward further).

       As to the arguments in Carter’s pro se brief, we conclude that there was
sufficient evidence to support his conviction, see United States v. Timlick, 481 F.3d
1080, 1082 (8th Cir. 2007) (sufficiency of evidence to sustain conviction is reviewed
de novo); United States v. Spears, 454 F.3d 830, 832 (8th Cir. 2006) (appellate court
will reverse only if no reasonable jury could have found defendant guilty beyond
reasonable doubt); and we decline to address his ineffective-assistance claim in this
direct appeal, see United States v. Hernandez, 281 F.3d 746, 749 (8th Cir. 2002)
(generally, ineffective-assistance claim is not cognizable on direct appeal).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and we grant counsel’s motion to withdraw.
                      ______________________________



                                          -2-